HUG, Circuit Judge.
I respectfully dissent. The plaintiff worked for Champion for 22 months and during that time she contends that fellow employee Jack Bearden made remarks with sexual connotations directed to her 5 to 20 times. She could recall only two of the comments. Even crediting the comments that she could not recall as being objectionable, this amounts to one comment every four months or at most one comment a month.
She testified in her deposition that Cisco Mieteran had made sexual comments to her probably more than 10 times. If this *460were 10 times it would be less than once every other month, even if this were double that, or 20 times, it would be only once a month. Thus, the combined remarks of Bearden and Mieteran were no more than two such remarks a month. This is far short of what we have recognized as a hostile work environment. It is not “sufficiently severe or pervasive to alter the conditions of plaintiffs employment and create an abusive working environment.” Fuller v. City of Oakland, 47 F.3d 1522, 1527 (9th Cir.1955).
The majority relies on Nichols v. Azteca Rest. Enters., Inc., 256 F.3d 864, 872-73 (9th Cir.2001) to identify what constitutes a hostile work environment. It is significant that in that case Sanchez, one of the plaintiffs, testified that he “endured an unrelenting barrage of verbal abuse” and that “other Azteca employees habitually called him sexually derogatory names.” Id. (emphasis added). In this case, Woods at most received sexual or flirtatious remarks on two occasions a month, hardly an unrelenting barrage of verbal abuse.
I agree with the district judge that the conduct of which Woods complains falls into the category of occasionally annoying, offense conduct and intersexual flirtation, but not frequent, severe or abusive enough to “alter the conditions of her employment and create an abusive working environment.” Fuller, 47 F.3d at 1527.